Citation Nr: 1242103	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative changes of the cervical spine, post anterior fusion with surgical scar, rated 20 percent disabling prior to October 22, 2008.

2.  Entitlement to a higher rating for degenerative changes of the cervical spine, post anterior fusion with surgical scar, rated 30 percent disabling from October 22, 2008, to March 27, 2010.

3.  Entitlement to a higher rating for degenerative changes of the cervical spine, post anterior fusion with surgical scar, rated 20 percent disabling from March 27, 2010, to include the propriety of a rating reduction.

4.  Whether a May 2007 RO decision denying service connection for multiple sclerosis may be reversed or amended on the basis of clear and unmistakable error (CUE).

5.  Entitlement to service connection for multiple sclerosis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977 and from June 2004 to June 2006.  He died in March 2011.  His widow has been substituted as the Appellant.

The Veteran testified at a hearing held before a decision review officer (DRO) in August 2008.  A hearing transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability is raised by the record.  The Veteran raised the issue of entitlement to TDIU.  Thus, in light of Rice, the Board has included the TDIU issue on the title page.

The issues of entitlement to service connection for multiple sclerosis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's degenerative changes of the cervical spine, post anterior fusion with surgical scar manifested with limitation of motion that more closely approximated flexion limited to 15 degrees with consideration of flare-ups and functional impairment; and without incapacitating episodes or cervical radiculopathy.

2.  The Veteran alleges CUE in a May 2007 rating action that denied service connection for multiple sclerosis; that claim is presently in appellate status.


CONCLUSIONS OF LAW

1.  Prior to October 22, 2008, the criteria for a 30 percent disability rating, and no higher, for degenerative changes of the cervical spine, post anterior fusion with surgical scar were met.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.71a, Diagnostic Code (DC) 5235 (2012).

2.  From October 22, 2008, to March 27, 2010, the criteria for a rating in excess of 30 percent, for degenerative changes of the cervical spine, post anterior fusion with surgical scar were not met.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.71a, DC 5235 (2012).

3.  From March 27, 2010, the criteria for a 30 percent disability rating, and no higher, for degenerative changes of the cervical spine, post anterior fusion with surgical scar were met.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.71a, DC 5235 (2012).

4.  The appeal as to whether there was CUE in the May 2007 rating action, denying service connection for multiple sclerosis, is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012); Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for an increased rating for a cervical spine disability arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

Also at issue here, is the propriety of a rating reduction for the service-connected cervical spine disability.  The Board notes that when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  The Court of Appeals for Veterans Claims (Court) has held that when VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio, and will be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  In this case, the Veteran was not notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e).  However, as the rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 70 percent, the reduction in the rating for the Veteran's cervical spine disability did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) did not apply where there was no change in overall disability rating).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's statements, his service treatment records, and post-service VA and private treatment records have been associated with the claims folder.  Records from the Social Security Administration (SSA) are also of record.  The Veteran was afforded VA examinations regarding the claim for a higher rating for his cervical spine disability.  The Board finds that the VA examinations obtained are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was also provided with a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires the Veterans Law Judge (VLJ) or Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing in this case, the DRO explained the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  The DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  However, the DRO solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the severity of his cervical spine disability.  The Veteran also offered testimony regarding his cervical spine disability symptoms.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

II. Increased Rating

The Veteran's service-connected cervical spine disability is rated 20 percent disabling prior to October 22, 2008; as 30 percent disabling from October 22, 2008, to March 27, 2010; and as 20 percent disabling from March 27, 2010.  The current 20 percent rating was assigned in a March 2010 rating decision, wherein the RO reduced the evaluation from 30 percent to 20 percent, effective March 27, 2010.  The only pertinent issue certified to the Board on appeal was entitlement to an increased rating for the cervical spine disability rated 20 percent disabling; however, as the 20 percent rating was due to a rating reduction, the propriety of the rating reduction is also at issue here, and is considered to be part and parcel with the increased rating claim.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Under the general formula for rating diseases and injuries of the spine, DC 5242 (degenerative arthritis of the spine) is evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes): with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Id.

Note (2):  (See also Plate V)  Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Id.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note 1:  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The revised rating schedule also provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Historically, the Veteran fell out of a truck during service and suffered a fractured neck.  He underwent surgical repair (cervical spine fusion) for that injury.  

The Veteran underwent a VA spinal examination in February 2007.  He reported daily flare-ups of his neck pain, with any activity exacerbating the pain, including dressing.  He denied use of neck brace or any incapacitating episodes requiring bed rest.  He also denied symptoms of radiculopathy or burning in his hands or arms.  On physical examination, there was no tenderness on palpation of the entire cervical spine.  Ankylosis was not shown.  Range of motion included forward flexion from 0 to 30 degrees, with pain from 20 degrees; extension from 0 to 20 degrees with pain from 10 degrees; lateral rotation to the right from 0 to 30 degrees with pain from 20 degrees; lateral rotation to the left from 0 to 35 degrees with pain from 20 degrees; lateral flexion to the right from 0 to 35 degrees with pain from 25 degrees; lateral flexion to the left from 0 to 30 degrees with pain from 20 degrees.  Pain was present with all ranges of motion.  There was no additional loss of range of motion upon repetitive motion; however, the examiner noted that it was conceivable that pain could further limit function particular after the Veteran was on his feet all day.  It was not, however, feasible to express that in terms of degrees of additional limitation of motion with any degree of medical certainty.  Strength in the bilateral upper extremities was 5/5.  The median, radian, and ulnar were intact.  X-rays revealed hardware in good position with a plate and screw in the C3-4 and C5-6 levels.  

In an August 2007 statement, the Veteran reported that he was unable to lift heavy items and had zero neck mobility.

VA outpatient treatment records show complaints of neck pain treated with medication.  A September 2007 record shows upper extremity muscle strength was 5/5; muscle tone and deep tendon reflexes were normal.  When seen in December 2007, the Veteran complained of intermittent hand numbness.  The notes show that it was suspected to be mild peripheral sensory neuropathy due to hypothyroidism and hyperlipidemia.  An objective evaluation did not reveal any clinical neurologic deficits.  

Private treatment records from Star Physical Therapy show treatment for the cervical spine pain and limited motion dated from February 2006 to February 2007.  The Veteran is noted to have complained of neck stiffness, pain, and difficulty with lying, sleeping, and bending.  A September 2006 note shows three repetitions of range of motion: flexion to 8, 5, and 3 degrees respectively; extension to 3, 2, and 2 degrees respectively; left lateral bend was to 6, 4, and 5 degrees respectively; and right lateral bend was to 10, 6, and 5 degrees respectively.  A February 2007 note shows flexion, extensions, side bending and rotation were all moderately limited; specific ranges of motion were not reported.  There was a major loss of cervical spine extension.

In a June 2008 statement, the Veteran's wife reported he had difficulty driving.  He also had increased stiffness and when he turned his neck, he must turn his entire upper body.  At the Veteran's August 2008 hearing, he reported pain and impaired sleep due to his neck disorder.  He also noted daily flare-ups that last four to six hours.  He stated that he was unable to perform certain actions, such as looking up into a tree and can only bend forward halfway.  He also noted some numbness in his right arm and right hand including the little finger to the thumb.

A July 2007 VA treatment note shows muscle strength was 5/5 in the upper extremities and deep tendon reflexes were intact.  A September 2007 VA treatment note from a neurology consultation shows the Veteran reported numbness in both hands (and feet) for the past 4-5 months.  Clinically, there was decreased sensation in the bilateral hands and wrists, but there was no finding of cervical radiculopathy.

The Veteran was afforded a VA examination in March 2009.  He reported symptoms of stiffness, decreased range of motion, and shooting pain radiating from the base of his neck.  He denied use of assistive devices for his neck and was able to complete all activities of daily living.  He had not been prescribed bed rest in the past 12 months nor did he have any bowel or bladder dysfunction.  On physical examination, he was tender to palpation along the spine and paraspinal muscles posteriorly.  Range of motion included flexion to 20 degrees, with pain from 15 degrees; extension to 5 degrees with pain at the end range; bilateral lateral flexions was to 15 degrees; and bilateral lateral rotation was to 20 degrees with pain from 10 degrees.  There was no additional loss of motion with repetition.  On neurologic examination, muscle strength was 5/5.  Sensation to light touch was grossly intact C5-C7 with subjective paresthesias to C8 bilaterally.  Deep tendon reflexes at the triceps, biceps and brachioradialis were not elicited.  The clinical assessment was cervical myelopathy status post multi-level cervical fusion.  The examiner noted that the cervical myelopathy was triggered by the Veteran's multiple cervical fusions.  

The Veteran was also noted to have a scar that measured 4 centimeters (cm) by half a cm on the posterior aspect of his spine near the cervicothoracic region.  The incision scar was superficial, mobile, and intact.  It caused no limitation of function.  On the anterior aspect his neck, he had a 6 cm by 2 millimeter (mm) longitudinal surgical incision that had no signs of infection.  It was superficial and mobile.

On VA neurologic evaluations in August and December 2009 upper extremity strength was normal and symmetrical.  Sensation was intact to light touch.  An MRI in January 2010 revealed no evidence of spinal or foraminal stenosis.

On VA spine examination in March 2010 the Veteran reported chronic daily pain with flare-ups occurring once a week.  He denied any radiating pain from his neck to his arms, but did note diffuse numbness throughout his fingertips and both extremities.  He did not use a neck brace.  His neck pain affected his activities of daily living as he could not twist or turn the neck, or left anything heavy.  He denied bed rest in the last 12 months.  He also denied any bowel or bladder changes.  On physical examination, he had anterior fixation of the cervical spine.  He also had decreased range of motion due to pain and stiffness.  He had normal shrug.  Motor strength and muscle tone in the bilateral upper extremities were normal and symmetrical.  Deep tendon reflexes were decreased in the upper extremities.  On physical examination, a well-healed right sided anterior neck incision was noted.  Spurling's test was negative.  Range of motion included forward flexion to 30 degrees, with pain from 20 degrees; extension was to 30 degrees with pain from 20 degrees; and right and left lateral bending and rotation was to 30 degrees with pain from 20 degrees.  On repetition, there was no additional loss of motion.  Muscle strength was 5/5 throughout the bilateral upper extremities.  There was decreased sensation to light touch in the C6, C7, and C8 distributions in both upper extremities.  Hoffman's was negative bilaterally and deep tendon reflexes were 1+ bilaterally.  X-rays of the cervical spine showed anterior cervical plating of C3-4 with incomplete fusion mass and anterior cervical plating of C5-7 with good fusion mass.  The diagnosis was severe cervical degenerative disc disease status post anterior cervical decompression and fusion at C3-C4 and C5-C7.  The examiner indicated that it was possible that pain could limit neck function, particularly after twisting and turning of the neck all day.  It was not feasible to express additional function in terms of degrees for additional limitation of motion.  The examiner also opined that any significant lifting, bending, squatting, twisting, or turning of the neck would certainly aggravate his neck condition.  The examiner also stated that while the Veteran has some diffuse numbness and tingling throughout both upper extremities affecting all fingertips, this was in a non-dermatomal pattern and there was no weakness to suggest a radiculopathy.  

VA treatment records show that neurologic evaluations in May and August 2010 revealed normal and symmetrical motor strength and hand grip.  There was no finding of any cervical radiculopathy.

Resolving all doubt in favor of the Veteran, the Board finds that a 30 percent rating for the cervical spine degenerative disc disease is warranted for the entire appeal period.  In reaching this decision, the Board notes that prior to October 22, 2008, the record contained findings that met/more closely approximated the criteria for a 30 percent rating.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less.  See DC 5242.  The private physical therapy records show range of motion findings that are significantly less than that needed to qualify for a 30 percent rating.  As indicated, a September 2006 record shows cervical flexion motion was possible only to 8, 5, and 3 degrees; respectively, on three repetitions.  These findings met the criteria for a 30 percent rating under the general schedule for evaluating spine disorders.  Also, a February 2007 VA examination report shows that the Veteran had forward flexion to 30 degrees, but that his motion was limited to only 20 degrees when pain was considered.  The examiner also stated that pain could further limit function, particularly if he was on his feet all day.  In light of DeLuca and Cullen, and resolving all reasonable doubt in his favor, such findings closely approximate the criteria for a 30 percent rating under the general schedule for spine disorders.  

The Board also finds that the RO's reduction in the evaluation of the cervical spine degenerative disc disease, from 30 to 20 percent effective as of March 27, 2010, was not supported by the evidence.  The evidence at the time of the reduction showed the Veteran's cervical spine disability more closely approximated the criteria for a 30 percent evaluation.  Specifically, the March 2010 VA examination report shows that the Veteran had forward flexion to 30 degrees, but that his motion was limited to no more than 20 degrees when pain was considered.  In addition, the examiner indicated that neck function could be further limited after twisting and turning the neck all day, and that any significant lifting, bending, squatting, twisting, or turning of the neck would certainly aggravate his neck condition.  In light of DeLuca and Cullen, and resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating was more closely approximated under the general schedule for evaluating spine disorders.  Therefore, the 30 percent evaluation for cervical spine degenerative disc disease is restored as of March 27, 2010.

The Board has next considered whether the Veteran was entitled to a disability rating higher than 30 percent at any time during this appeal, but finds that he was not.  The next highest rating under DC 5242 is 40 percent and requires unfavorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, DC 5243 (2012).  The evidence fails to show ankylosis of the cervical spine at any time.  Accordingly, the criteria for a higher rating of 40 percent are not met under the general formula.  Alternately, a showing of IVDS with incapacitating episodes having a total duration of at least four weeks during the past 12 months would warrant a 40 percent rating under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2012).  Here, there is no evidence that a physician prescribed bed rest for a period of at least 4 weeks at any time during the appeal period in question; thus, a rating higher may not be assigned under DC 5243 on the basis of incapacitating episodes. 

Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time periods covered by this claim.  In addition, the Board finds that the current ratings adequately portray the Veteran's functional loss due to pain, as well as the degree of loss of function due to weakened movement, excess fatigability, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated by the rating currently assigned.  

Finally, the Board notes that a compensable rating is not available for the Veteran's post-surgical scars that were noted during VA examinations as these scars were noted to be superficial, stable, and not painful on objective examination, measured less than 6 square inches in size, and did not limit motion or function.  See 38 C.F.R. § 4.118, DC 7801-7804 (2002).

The Board also notes that the rating schedule allows for separate ratings for chronic orthopedic and neurologic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Here, the all of the VA and private treatment records and VA examination reports were negative for objective clinical evidence of radiculopathy in either upper extremity related to the cervical spine degenerative disc disease.  Further, no other neurological abnormalities associated with the service-connected cervical spine condition have been shown by the evidence.  Therefore, separate ratings for neurologic manifestations are not warranted.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's disability.  The cervical spine disability is productive of pain, limited motion, and functional impairment.  These manifestations are contemplated in the rating criteria, and are therefore adequate to evaluate the disability.  Referral for consideration of extraschedular rating is not warranted. 

III. CUE

In a June 2009 statement, the Veteran alleged CUE in a May 2007 rating action that denied a claim for service connection for multiple sclerosis.  Specifically, he maintained that the RO failed to properly assess the medical and lay evidence of record favorable to his claim.  As noted, his surviving spouse has been substituted in his place for the prosecution of this appeal.  

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In May v. Nicholson, 19 Vet. App. 310 (2005), the United States Court of Appeals for Veterans Claims (Court) stated that, although it may appear on first blush that a valid CUE claim has been filed, a CUE claim "cannot lie as to a decision that is still open to direct review." Id. at 317 (emphasis in original).  In reaching this determination, the Court reasoned that a collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  Id.  As such, the Court held that a CUE claim cannot be filed as to a matter that is still appealable or pending.  Id. at 320. 

The Board notes that a Statement of the Case (SOC) was not issued following the Veteran's timely Notice of Disagreement submitted in response to the May 2007 rating decision.  Hence, the May 2007 decision did not become final and is not subject to a CUE determination as a matter of law.  See Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322 (1997).  Thus, while the RO has certified the issue of whether the RO's May 2007 denial of service connection for multiple sclerosis constituted CUE, the Board finds that the June 2009 CUE motion is without legal merit and must be dismissed without prejudice.  38 U.S.C.A. § 7105; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Prior to October 22, 2008, a 30 percent disability rating for degenerative changes of the cervical spine, post anterior fusion with surgical scar is granted, subject to the law and regulations governing payment of monetary benefits. 

From October 22, 2008, to March 27, 2010, a rating in excess of 30 percent, for degenerative changes of the cervical spine, post anterior fusion with surgical scar is denied.

From March 27, 2010, a 30 percent disability rating for degenerative changes of the cervical spine, post anterior fusion with surgical scar is granted, subject to the law and regulations governing payment of monetary benefits. 

The appeal as to whether there was CUE in a May 2007 rating action, denying service connection for multiple sclerosis, is dismissed without prejudice.


REMAND

In a May 2007 rating decision, the RO denied service connection for multiple sclerosis.  In a statement received by VA in May 2007, the Veteran expressed disagreement with the RO's decision.  The RO did not issue an SOC with respect to that issue, to either the Veteran (while he was still alive) or the Appellant.  Neither the Veteran nor the Appellant were given an opportunity to perfect the appeal of this claim to the Board by filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Under the circumstances, the Board has no discretion and is obliged to remand that issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Finally, with regard to the Veteran's claim for TDIU, the Board finds that it is inextricably intertwined with claim for service connection for multiple sclerosis that is being remanded.  The Veteran alleged that he was unemployable primarily due to his multiple sclerosis.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant an SOC concerning the service connection claim for multiple sclerosis.  Advise her that she still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this claim.  She also must be advised of the time period she has to perfect this appeal.  If, and only if, she submits a timely Substantive Appeal in response to this SOC, should it be returned to the Board for further appellate consideration. 

2.  After completing any initial development deemed warranted based upon a review of the entire record, the RO should undertake any further development warranted with regard to the remanded claim for TDIU, to include submitting the claims file to a VA examiner to ascertain whether the Veteran's service-connected disabilities precluded him from performing all forms of substantially gainful employment prior to his death.  

3.  Then readjudicate the appeal, including entitlement to a TDIU.  If any benefit sought on appeal remains denied, the RO should furnish to the Appellant and her representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


